UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA
Criminal No. 19-036 (SRN/HB)

UNITED STATES OF AMERICA, )
)
Plaintiff, )

) PLEA AGREEMENT AND

v. ) SENTENCING STIPULATIONS

| )
HURIAH KAREEM BLEDSOE, )
)
Defendant. )

The United States of America and the defendant, HURIAH KAREEM BLEDSOE,
agree to resolve this case on the following terms and conditions. This plea agreement
binds only the defendant and the United States Attorney’s Office for the District of
Minnesota. It does not bind any other United States Attorney’s Office or any other federal
or state agency.

1. Charges. The defendant agrees to plead guilty to Counts 1 and 3 of the
Superseding Indictment. Count 1 charges him with possession with the intent to distribute
controlled substances in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Count 3

charges him with being a felon in possession of firearms in violation of 18 U.S.C. §§

“925(g)(1) and 924(a)(2). In return, the government agrees to move to dismiss the
remaining counts of the Superseding Indictment at the time of sentencing.

2. Factual Basis. The defendant agrees to the following facts and further agrees

that, were this matter to go to trial, the United States would prove the following facts

beyond a reasonable doubt: OnJ anuary 17, 2019, the police executed a search warrant at

 

the defendant’s hotel room in Brooklyn Center, Minnesota, and seized five ATeREA | NED

OCT 15 2019
0S
U.S. DISTRICT COURT ST. PAUL

 

 

 

 
 

namely, a North American Arms, model NAA-.22LR, .22LR caliber revolver, serial

number VT12146, a Stoeger, model M3500, 12-gauge short-barreled shotgun, serial
number 1533502, a Ruger, model SR40, .40 caliber semi-automatic handgun,. serial
number 34259312, an Imperial Metal Products, model 8, .22 caliber revolver, serial number
92550, and a Ceska Zbrojsvka, model 50, 7.65 caliber semi-automatic handgun, serial
number 671369. The police also seized substances with detectable amounts of narcotics.
According to laboratory reports, the seized narcotics consisted of 1,440 grams of
marijuana, 16.047 grams of methamphetamine, 7.620 grams of methamphetamine
hydrochloride, 15.044 grams of cocaine base, 1.781 grams of cocaine, and 4.296 grams of
heroin. The police also found hundreds of rounds of ammunition, several high-capacity
gun magazines, body armor, a digital scale, and $2,320 in cash. Most of the marijuana
and portions of the other drugs were packaged for distribution.

The defendant stipulates and agrees that he possessed the above-described
controlled substances for distribution. The defendant stipulates and agrees that he
possessed the above-described firearms. He also agrees that he knew he had previously
been convicted of at least one felony and was prohibited from possessing firearms. The
defendant agrees that all of the above-described firearms were manufactured outside of the
State of Minnesota and traveled in interstate commerce prior to his possession of them.
And the defendant agrees that he acted voluntarily, and that he knew his actions violated
the law.

3. Waiver of Pretrial Motions. The defendant understands and agrees that he

has certain rights to file pretrial motions in this case. As part of this plea agreement, and

2
 

based upon the concessions of the United States contained herein, the defendant

knowingly, willingly and voluntarily agrees to withdraw the motions he has previously

filed and to give up the right to file any additional pretrial motions in this case.

a.

b.

Cc.

d.

e.

4. Statutory Penalties (Count 1). The parties agree that Count 1 of the

Superseding Indictment carries the following statutory penalties:

a maximum of 20 years in prison;
a supervised release term of at least three years and up to life;
a fine of up to $1,000,000;

the forfeiture of drug-related assets; and

a mandatory special assessment of $100.00.

5. Statutory Penalties (Count 3). The parties agree that Count 3 of the

Superseding Indictment carries the following statutory penalties:

a.

b.

_¢.

d.

e.

a maximum sentence of 10 years in prison;

a supervised release term of up to three years;
a fine of up to $250,000;

the forfeiture of firearms-related assets; and

a mandatory special assessment of $100.00.

6. Additional Consequences. The defendant understands that as a result of his

conviction, he could be assessed the costs of prosecution and be denied certain federal

benefits pursuant to 21 U.S.C. § 862(a)(1).

7. Revocation of Supervised Release. The defendant understands that ifhe were

~ to violate any condition of supervised release, he could be sentenced to an additional term

3

 
of imprisonment up to the length of the original supervised release term, subject to the

statutory maximums set forth in 18 U.S.C. § 3583.

8. Guideline Calculations. The parties acknowledge that the defendant will be

sentenced in accordance with 18 U.S.C. §§ 3551, et seg. Nothing in this plea agreement

should be construed to limit the parties from presenting any and all relevant evidence to

the Court at sentencing. The parties also acknowledge the Court will consider the United

States Sentencing Guidelines in determining the appropriate sentence and stipulate to the

following guideline calculations:

a. Count 1:

i,

ih

b. Count 3:

i,

il.

Base Offense Level. The Government believes that the base
offense level for Count 1 is 24 (at least 100 kilograms but less
than 400 kilograms converted drug weight). U.S.S.G.
§ 2D1.1(c)(8). The defendant believes, and reserves the right
to argue, that the base offense level for Count | is 22 (at least
80 kilograms but less than 100 kilograms converted drug
weight). U.S.S.G. § 2D1.1(c)(9).

Specific Offense Characteristics. The parties agree that the
base offense level is increased by 2 levels because the
defendant possessed firearms. U.S.S.G. § 2D1.1(b)(1).

Base Offense Level. The parties agree that the base offense
level for Count 3 is 26. U.S.S.G. § 2K2.1(a)(1).

Specific Offense Characteristics. The parties agree that, for
Count 3, the base offense level is increased to 36 because the
following specific offense characteristics apply:

o 2 levels due to the number of firearms the defendant
possessed (U.S.S.G. § 2K2.1(b)(1));

o 4 levels because the defendant engaged in the
trafficking of firearms (U.S.S.G. § 2K2.1(b)(5)); and

 

 
- g.

h.

o 4 levels because the defendant possessed the firearms
and ammunition in connection with another felony

offense (U.S.S.G. § 2K2.1(b)(6)(B)).

Multiple Count Grouping. The parties agree that Counts 1 and 3 will
group under U.S.S.G. § 3D1.2(a) and (c). Once grouped, the specific
offense characteristic in Count 1 would no longer apply. U.S.S.G.
§ 3D1.3, application note 3. The parties agree that Count 3 is the most
serious offense pursuant to U.S.S.G. § 3D1.3(a).

Acceptance of Responsibility and Other Chapter Three Adjustments.
The parties agree that if the defendant (1) provides full, complete and
truthful disclosures to the United States Probation and Pretrial Service
Office, including providing complete, accurate and truthful financial
information; (2) testifies truthfully during the change of plea and
sentencing hearings; (3) complies with this agreement; and
(4) undertakes no act inconsistent with acceptance of responsibility
before the time of sentencing, the government agrees to recommend that
the defendant receive a two-level reduction for acceptance of
responsibility under U.S.S.G. § 3E1.1(a), and to move for an additional
one-level reduction under § 3E1.1(b). Whether there will be a reduction
for acceptance of responsibility shall be determined by the Court in its
discretion. The parties agree that no other Chapter Three adjustments
apply in this case.

Criminal History Category. Based on the information currently
available to the parties, the defendant appears to have a criminal history
category of VI. The defendant’s actual criminal history will be
determined by the Court based on the information presented in the
presentence investigation and by the parties at the time of sentencing.

Guideline Range. The parties agree that the defendant’s total offense
level for the grouped counts is 33 (adjusted offense level of 36 decreased
by 3 levels for acceptance of responsibility). With a criminal history
category of VI, the defendant’s guideline range is 235-295 months’
imprisonment.

Fine Range. The parties agree that the defendant’s fine range is $35,000
to $1,000,000. U.S.S.G. §§ 5E1.2(c)(@), (c)(4).

Supervised Release. The Sentencing Guidelines call for a term of
supervised release of at least one year, but not more than three years, for

both Counts 1 and 2. U.S.S.G. § 5D1.2(a)(2).

7S

 
i. Sentencing Recommendation and Departures. The Government agrees
that it will not argue or advocate for a sentence greater than 197 months’
imprisonment. The defendant agrees that he will not argue or advocate
for a sentence of less than 120 months’ imprisonment.

9. Discretion of the Court. The foregoing stipulations bind the parties but not
the Court. The parties understand the Sentencing Guidelines are advisory and their
application is a matter falling solely within the Court's discretion. The Court may make
its own determination regarding the applicable guideline factors and the applicable criminal
history category. The Court may also depart from the applicable Guidelines. Ifthe Court
determines the applicable Guideline calculations or the defendant's criminal history
category are different from that stated above, the parties may not withdraw from this
agreement, and the defendant will be sentenced pursuant to the Court's determinations.

10. Special Assessments. The Guidelines require payment of a special
assessment in the amount of $100.00 for each felony count of which Defendant is
convicted. U.S.S.G. § 5E1.3. Defendant agrees that he is obligated to pay this amount.

11. Forfeitures. The defendant agrees to forfeit to the United States all of his
right, title and interest in the property described in the Forfeiture Allegation of the
Superseding Indictment.

12. Waivers of Trial Right. Defendant understands that he has the right to
persist in a plea of not guilty to the charges against him, and if he does, he would have the

right to a public and speedy trial. Defendant understands that by pleading guilty he

surrenders this right.

 
 

 

13. Waiver of Freedom of Information Act and Privacy Act. The defendant
waives all rights to obtain, directly or through others, information about the investigation
and prosecution of this case under the Freedom of Information Act and the Privacy Act of
1974, 5 U.S.C. §§ 552, 552A.

14. Partial Waiver of Appeal. The parties are expressly aware that 18 U.S.C.
§ 3742 affords them the right to appeal the sentence imposed in this case. Acknowledging
this right, the parties hereby waive all rights conferred by 18 U.S.C. § 3742 to appeal the
sentence on any ground, except the defendant may appeal the sentence if the total term of
imprisonment imposed is greater than 197 months, and the Government may appeal the
sentence if the total term of imprisonment imposed is less than 120 months.

15. Complete Agreement. This, along with any agreement signed by the parties
before entry of plea, is the entire agreement and understanding between the United States
and the defendant. There are no other agreements, promises, representations, or

understandings.

Dated: ERICA H. MacDONALD
United States Attorney

Cruby,, Pfrclde

BY: EMILYPOLACHEK
THOMAS M. HOLLENHORST
Assistant United States Attorneys

 
 

Ant fF Udspre

~V~ 3019 - HURIAH KAREEM BLEDSOE
Defendant

Dated: | 0

Assistant Federal Defender

Attorney for Defendant

 
